DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the communication filed on 08/10/2021. Claims 1- 20 are pending, the claims 1, 10, & 17 are in independent form.

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive because they are not commensurate with the actual position taken by the outstanding non-final Office action and are directed to arguing reference individually rather than based on combinations of references as set forth by the Office action, mailed on 05/17/2021. Furthermore, please note one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see below for additional details.
Specifically, for claim 1 and similarly for other independent claims 10 & 17 and dependent claims, applicant argues that the combination of Karalnik and Fai does not teach or suggest the limitation “responsive to determining that the initial event information associated with the event that corresponds to the temperature of the memory sub-system satisfies the initial threshold condition, cause a thermoelectric component (TEC) that is coupled to a plurality of memory devices of the memory sub-system to change from an inactive state to an active state by decreasing a temperature at a bottom surface of the TEC that is coupled to the plurality memory devices of the memory sub-system as a temperature at a top surface of the TEC increases, wherein each of the plurality of memory devices is encased in a respective package” (claim 1, lines 9 -16). More specifically, applicant argues that:
 “Karalnik, at best, suggests a TEC installed on a single volatile memory device and another TEC installed on another single volatile memory device. Fai, at best, teaches each non-volatile memory device having a discrete package (see Fai at Figure 2). neither Karalnik nor Fai teach or suggest extending a TEC such that "a thermoelectric component (TEC) that is coupled to a plurality of memory devices of the memory sub-system ... wherein each of the plurality of memory devices is encased in a respective package," as recited in claim 1 
Thus, Fai does not cure the deficiencies of Karalnik. Accordingly, Applicant respectfully submits that the combination of cited references fails to teach all the features of independent claim 1. Similar language is also included in independent claims 10 and 17.” (Remarks, page 11, 2nd paragraph).

Examiner respectfully disagrees and clarifies that the position taken by the Office is – the primary reference Karalnik is relied to teach all the features of the claim 1 except “wherein each of the plurality of memory devices is encased in a respective package”, and the secondary reference Fai is relied merely to show plurality of memory devices (like subunits of Karalnik’s NVM 212) can be/are known to have encased in a respective package so that its memory device can be used as mass data storage. Again, please note, the claimed “memory devices of the memory sub-system” is mapped with internal memory dies/units of the NVM 212 (fig. 2 of Karalnik) and this position is not considered by applicant’s reply. Therefore, as already stated in 10032]).
  Thus, regarding the limitation “wherein each of the plurality of memory devices is encased in a respective package”, applicant’s own statement (The Applicant does not necessarily agree. However, even if, for the sake of argument, Fai were to teach "wherein each of the plurality of memory devices is encased in a respective package," as recited in claim 1, neither Karalnik nor Fai alone or in combination teach or suggest the above emphasized features of claim 1, Remarks, page 10) is interpreted by the Office as an (indirect) admission that Fai teaches this limitation.
As proposed by the last Office action (See, page 6, 2nd paragraph) when the NVM 212 (fig. 2 of Karalnik) with many internal memory dies (inherently present) is implemented/replaced by the non-volatile memory 206 (fig. 2 of Fai) having device packages 212a and 212b, 2PHOSITA would understand that TEC 218c can still be coupled with device packages 212a and 212b to allow its NVM to be used as “mass data storage” to allow temperature control in both packages of the NVM 206. 
Therefore contrary to applicant’s arguments, the combination of Karalnik and Fai teaches the TEC 218c (fig. 2 of Karalnik) can be coupled to a plurality of memory memory devices encased in a respective package and Fai merely teaching each non-volatile memory device having a discrete package, see Fai at Figure 2). 

Claim Rejections - 35 USC § 103
The outstanding 103 rejection (See Office action, mailed 05/17/2021, pages 3- 23) of claims 1- 20 are respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 “the TEC device 218 c may be installed on or over at least a portion of the nonvolatile memory device 212” (emphasis added). The TEC device 218c covers the entire portion of the NVM 212 hence certainly covers the entire portion of sub-parts/memory dies of the NVM 212.
        
        2 See MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.". Here, PHOSITA in the combination of Karalnik and Fai would want to use the a single TEC 218c for the packages 212a and 212b of Fai, when the non-volatile memory 206 replaces its NVM 212 because packages 212a and 212b of Fai correspond to sub-units of the NVM 212 and the memory 206 of Fai corresponds to NVM 212 of Karalnik.